Title: To James Madison from Fulwar Skipwith, 15 April 1808
From: Skipwith, Fulwar
To: Madison, James



Sir,
Paris, April 15, 1808

Among the charges against me contained in a printed production, made up some time ago in this City between Genl. Armstrong & Mr. Swan, the following partial extract from one of those charges has been just communicated to me from a source entitled to confidence.
"See Dossier, No. 5, of claims admitted by the AmericanCommission & rejected by the Council General ofLiquidation."Of having produced for this purpose (that doubtless ofobtaining the payment of a fraudulent claim) a paperbearing four signatures evidently falseOf having paid no attention to the statement of Mr Pacaud his Chancellor, which was made in writing, & at thebottom of the paper, setting forth that the signatures prefixed were false."
The above designation of the claim upon which I am criminated is the designation by which it is known in the French Bureauxs, &, therefore, I am unable to recur to it among the Copies in my possession of the American Commission, which are designated under other numbers: and unfortunately I am not the better able to select the claim alluded to, from these copies, by the aid of my own memory, for I am intirely ignorant of the facts or incidents stated in the charge; but having by me the declaration of Mr. Pacaud, which he made when first the rumour of this charge was circulated in whispers by Mr. Swan, & one or two others of Genl. Armstrong’s Cabinet friends, I am induced to send under cover hereof a copy of it.
These & other charges equally malicious & groundless, I have reason to believe, have been forwarded to you.  Concealed as the printed production containing them, is from my eye, it is impossible for me, Sir, to offer a complete justification of my myself with respect to the whole, but should the President choose to instruct his Minister here to obtain for my inspection the whole of the original papers upon which these charges are pretended to be founded (& this I am conscious will not be denied) I will offer such proofs & explanations, I am confident, of my complete innocence, as will disarm the malice of any man, unless it be of Genl. Armstrong, or Mr. Swan.  In retiring from the office that I have so long held under the machinations & persecution of these two men, I surely ought to be furnished with the means, so simple, of clearing up my character.  I have the honor to be with the most respectful consideration, Sir, Your Mo. Ob. Servt.

Fulwar Skipwith

